Appeal by the defendant from a judgment of the County Court, Rockland County (Resnik, J.), rendered January 6, 2004, convicting him of criminal possession of a weapon in the third degree and unlawful possession of marijuana, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is modified, on the law, by vacating the conviction of criminal possession of a weapon in the third degree, vacating the sentence imposed thereon, and dismissing that count of the indictment; as so modified, the judgment is affirmed, and that branch of the defendant’s omnibus motion which was to suppress physical evidence consisting of a weapon is granted.
Contrary to the defendant’s contentions, the stop of his vehicle by police officers was justified by their observation that he had committed a traffic infraction (see People v Robinson, 97 NY2d 341, 351-353 [2001]). Their subsequent decision to place the defendant in custody was also justified in view of his failure to produce a driver’s license and the subsequent discovery of one-half gram of marijuana on his person. The hearing court erred, however, in concluding that those circumstances provided probable cause for the officers to search the contents of a closed duffel bag located inside the trunk of the vehicle, particularly after a search of the vehicle’s passenger compartment, conducted with the defendant’s consent, revealed nothing (see People v Torres, 74 NY2d 224 [1989]; People v Belton, 55 NY2d 49, 55 [1982]; People v Berberena, 264 AD2d 670 [1999]; People v Bryant, 245 AD2d 1010, 1012 [1997]; People v King, 242 AD2d 736, 737 [1997]; People v Woods, 189 AD2d 838 [1993]). Moreover, on this record, there is no evidence that the defendant’s consent, *421assuming arguendo that it was voluntary and properly obtained, extended to the trunk of the vehicle, much less to the contents of a closed container located therein (see People v Bryant, supra at 1013; People v Guzman, 153 AD2d 320, 324 [1990]).
Because the evidence which connected the defendant to the crime of criminal possession of a weapon in the third degree must be suppressed, the indictment on that count must be dismissed (see People v Rossi, 80 NY2d 952 [1992]; People v Woods, supra at 839).
The defendant’s remaining contentions are unpreserved for appellate review, without merit, or academic in light of our determination. Ritter, J.E, Goldstein, Smith and Fisher, JJ., concur.